Citation Nr: 0509821	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  97-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for heart disease as 
additional disability claimed to be the result of Department 
of Veterans Affairs treatment from March 1993 through June 
1995.

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a chest condition as 
additional disability claimed to be the result of Department 
of Veterans Affairs surgery in August 1993 and May 1995.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney At 
Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1963.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  The rating decision denied entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for heart disease and a chest condition as a result of 
VA treatment.  Thereafter, the veteran's claims file was 
transferred to the RO in Portland, Oregon.  

In a December 2000 decision, the Board denied entitlement to 
disability compensation for heart disease and a chest 
condition.  The appellant appealed the claims to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2001 order, the Court vacated and remanded the case to 
the Board to provide adequate reasons and bases for its 
decision.  

The Board again denied entitlement to disability compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
heart disease and a chest condition as a result of VA 
treatment, in an August 2002 decision.  A June 2003 Court 
order vacated the August 2002 decision and remanded it for 
further development finding that the Board violated the 
Court's decision in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), and that the veteran was provided inadequate notice 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  

In July 2004 the Board remanded the case for further 
development.  The veteran's claims file were subsequently 
transferred back to the RO in Boise, Idaho.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  




FINDINGS OF FACT

1.  The veteran was hospitalized in VA facilities, non-
continuously, from March 1993 to December 1993, and from May 
1995 to June 1995.

2.  The veteran was diagnosed on admission to a VA hospital 
in March 1993 with coronary artery disease and complaints of 
increasing exertional chest pain every other day.

3.  The veteran underwent coronary artery bypass grafts in 
August 1993 and again in May 1995.

4.  Following his treatment and surgery by VA, the veteran's 
angina was diminished and no more than occasional.

5.  The veteran has additional disability, identified as 
chest wall pain, as a result of multiple surgical procedures 
performed by VA from March 1993 through June 1995.


CONCLUSIONS OF LAW

1.  Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 (West 1991) for heart disease as additional 
disability claimed to be the result of Department of Veterans 
Affairs treatment from March 1993 through June 1995 is not 
warranted.  38 U.S.C.A. §§ 1151 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.358 (2004).

2.  Resolving doubt in the veteran's favor, the requirements 
for compensation under the provisions of 38 U.S.C.A. § 1151, 
for chest wall pain as a result of Department of Veterans 
Affairs treatment from March 1993 through June 1995, have 
been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The veteran's claims for compensation under the provisions of 
38 U.S.C.A. § 1151, for heart disease and a chest condition 
were received in July 1995.  In August 2004, the RO provided 
adequate notice to the veteran regarding what information and 
evidence is needed to substantiate his claims for 
compensation pursuant to 38 U.S.C.A. § 1151, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim.  In this respect, the Board notes 
that the letter requested the veteran to advise VA of any 
additional evidence he wanted VA to consider, or he could 
send the evidence directly to VA.  Thus, the discussion 
contained in this letter furnished the veteran notice of the 
evidence he still needed to send to VA, the evidence that VA 
would assist in obtaining, and in effect requested that the 
veteran provide VA with or identify any additional evidence 
that he possessed or knew of that could help to substantiate 
his claims.  While the notice provided to the veteran in 
August 2004 was not given prior to the first RO adjudication 
of the claims in February 1996, the notice was provided 
pursuant to the July 2004 remand, and prior to 
recertification of the claims, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA 
examination reports and VA treatment records.  The veteran 
has not indicated that there are any outstanding medical 
records.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The veteran is essentially claiming that as a result of his 
treatment by VA for heart disease, he now has increased 
symptoms of coronary disease and chest pain resulting from 
opening of his sternum during his open-heart surgeries in 
August 1993 and May 1995.

Private medical records obtained from the Winchester Medical 
Center in Winchester, Virginia, show that the veteran was 
working as a truck driver and driving through Virginia in 
February 1991 when he developed pain in his left arm which 
developed into diffuse pain in his chest.  He stopped his 
truck and pulled off the road, and the symptoms subsided.  A 
record of his emergency room visit shows that an EKG was 
obtained which was negative.  He was discharged with a 
diagnosis of chest pain which had resolved, and given a 
bottle of Nitroglycerin to use if his symptoms recurred.

The veteran was hospitalized at the Boise VA Medical Center 
(VAMC) for six days in March 1993 with complaints of 
increasing chest pain.  On admission he gave a history of 
heart attack approximately two years before.  Since then, he 
had had some exertional chest pain.  In the past month, his 
chest pain had increased in severity and become more frequent 
and came on with less than approximately one block's 
ambulation every other day.  He was discharged on medications 
with a diagnosis of coronary artery disease.

The veteran was treated again at the VAMC in Boise from 
August 2 to August 4, 1993, complaining of less ability to 
ambulate without exertional chest pain.  In the last several 
weeks, he had also been experiencing chest pain at rest as 
well as nocturnal angina.  He indicated use of Nitroglycerin 
as much as 12 times in one 24-hour period.  He presented to 
the emergency room stating that he "just could not take it 
any more" and was frightened that the chest pain was more 
worrisome than he had previously realized.  He was 
transferred with a diagnosis of unstable angina to the VAMC 
in Seattle for diagnostic cardiac catheterization.

From August 4, 1993 to August 20, 1993, the veteran was 
hospitalized at the VAMC in Seattle.  He underwent cardiac 
catheterization and based on the findings of that procedure, 
it was recommended that the veteran undergo elective 
revascularization by coronary artery bypass grafting rather 
than angioplasty.  Three-vessel coronary artery bypass 
grafting was performed on August 10, 1993.  The discharge 
summary noted that the veteran did well during the 
postoperative period with the exception of some mild 
pulmonary dysfunction.  On later transfer to the telemetry 
unit, it was noted that he continued to do well without 
further pulmonary complications or arrhythmias.

The veteran was readmitted to the Boise VAMC on August 20, 
1993, for six days where it was noted on his discharge 
summary he was complaining of no real symptoms.  The summary 
also noted that postoperatively the veteran did "quite well 
except for an episode of A-flutter associated with 
hypertension and failed Procainamide secondary to rash."  He 
was also noted to have had "the usual postoperative pain at 
his sternal incision."  It was felt that because of his 
elevated white count and sedimentation rate, his chest pain 
was an apparent post pericardiotomy syndrome and he was 
treated with nonsteriodals.  The veteran was discharged in 
improved condition to the Nursing Home Care Unit although he 
was admitted briefly to the emergency room at the Boise VAMC 
the day of his transfer with a complaint of chest pain which 
resolved following treatment.

While in the Nursing Home Care Unit, the veteran was admitted 
for cardiac rehabilitation but did not participate in any of 
the formal programs due to his own lack of cooperation with 
physical therapy.  He did report that he was walking several 
miles a day and on at least one occasion went riding on a 
bicycle up some of the hills behind the hospital.  His course 
was noted as unremarkable, except for his reported chest 
pain.  In early September 1993, he checked out of the Nursing 
Home Care Unit for a day pass and did not return.  He called 
later and stated that he would return after checking with the 
local Health and Welfare department regarding emergency 
funds.  Following consultation with the medical director of 
the nursing home care unit, it was decided that given the 
veteran's stable medical condition, his lack of 
rehabilitation goals, and his no longer needing nursing home 
care, that he could be discharged.  He was discharged by 
phone at which time it was noted that he sounded very 
intoxicated and hung up while being instructed on his follow- 
up appointment and medication.

The veteran was readmitted to the VAMC in Boise in November 
1993 with a complaint of chest pain since two weeks 
postoperative.  He described the pain as located in his lower 
left chest, sharp in quality, radiating down both arms into 
his jaw.  Myocardial infarction was ruled out on EKG, 
although he did report some relief with Nitroglycerine.  He 
was transferred in stable condition to the VAMC in Seattle to 
consider possible failure of his grafts.

The veteran was hospitalized in the Seattle VAMC from 
December 13 to December 19, 1993.  He underwent angiography 
which showed the grafts patent, however additional arteries 
were noted to be diffusely diseased.  It was determined, 
following a medical review of the angiography, that medical 
therapy would be most appropriate.  He was noted to be 
essentially pain-free during his hospitalization, with only 
brief episodes of chest pain lasting only a few seconds.

The veteran was next hospitalized in May 1995 when he was 
admitted to the VAMC in Portland, Oregon.  He reported that 
he had been doing reasonably well since November 1993 until 
February 1995 when he developed increasing chest pain which 
had become daily chest pain over the last three weeks.  On 
the day of admission he had three episodes of severe chest 
pain, associated with shortness of breath and sweating.  He 
underwent a catheterization that demonstrated 90% left main 
stenosis as well as a severely diseased left anterior 
descending and right coronary artery.  He underwent another 
two-vessel coronary artery bypass graft on May 30, 1995.  A 
progress note shows that the risks of surgery were discussed 
with the veteran prior to the operation, including infection, 
and that the veteran understood and wished to proceed with 
the operation.  The operation report indicates that, owing to 
the fact that the right side of the sternum had cracked, a 
weave was done to the right side with a stainless wire. Once 
this was done, it was noted that the sternum was rewired in 
the regular fashion.

Following the veteran's surgery, he continued to complain of 
chest pain postoperatively despite maximizing his pain 
medication.  Progress notes further showed that the veteran 
demonstrated ease of activity, ambulating very easily during 
the day and participating in multiple activities.  Although 
it was noted that he was concerned about his incision, it was 
also noted that he had minimal secretions which was within 
normal limits.  On discharge eight days following his 
surgery, the veteran's condition was afebrile, his vital 
signs were stable, he was following a regular diet and 
ambulating well, and he had on examination a well-healing 
median sternotomy incision.

Five days following his discharge, in June 1995, the veteran 
was treated in the emergency room at the VAMC in Portland 
complaining of drainage and redness around the mediastinotomy 
incision.  A small abscess in the middle of the incision was 
opened and packed.  He was admitted for treatment of wound 
infection.  He completed a seven-day course of antibiotics, 
as well as dressing changes after which his wound began to 
granulate and he was discharged.  At discharge, he was 
afebrile, his vital signs were stable, he was tolerating a 
regular diet and ambulating well, and he had on examination a 
granulating mid-mediastinotomy incision with the rest healing 
well.

The veteran continued to be followed by VA on an outpatient 
basis.  A week after his discharge, his wound was noted to be 
healing well.  In July 1995, progress notes show the sternum 
was still open in the central area and he was assessed with 
sternal wound infection which was resolving slowly.  By the 
end of July, a progress note shows that his incision was 
healing well although he complained of sternal pain.  On 
assessment, his infection was cleared.  Although there was 
some malunion noted of the sternum, most of the sternum was 
stable and the examiner indicated that surgery would not be 
needed.  The veteran was to continue with dressing changes 
without need for further nursing visits.

No treatment is shown from July 1995 until March 1996 when 
the veteran was seen with complaints of headaches, increased 
blood pressure, fatigue and occasional angina pain.  In 
October 1996, he was treated again for a complaint of pain 
described as "a knot" in his chest.  Physical examination of 
the chest noted a vertical coronary artery bypass graft scar 
with the sternum displaced to the left 3 to 4 centimeters.

In May 1997, the veteran presented to a private hospital with 
a complaint of a single episode of anginal pain, currently 
resolved.  He stated that there had not been any recent 
change in his angina as far as frequency and intensity.  The 
impression was stable angina.

A letter from a private physician shows that the veteran was 
seen for an office consultation in May 1997.  The veteran was 
described as having a very complicated history of very severe 
coronary artery disease.  Currently he seemed to have severe 
effort dyspnea and effort angina.

In September 1997, the veteran was admitted to another 
private hospital in Boise for treatment of continued chest 
pain.  On physical examination, he presented with well-healed 
surgical scars.  The diagnostic impressions included coronary 
artery disease and recurrent chest pain described as 
"somewhat atypical."

VA outpatient treatment records, dating from April 2000 to 
August 2000, show that the veteran was primarily treated for 
complaints related to his blood pressure being elevated.  In 
April 2000, he complained of increased chest pain.  It was 
reported that the veteran's activities were limited by 
multiple factors including weight, peripheral vascular 
disease and chest pain.  The veteran was prescribed 
Nitroglycerin.  In July 2000, he stated that he had some 
chest pain which he treated with Nitroglycerin.  He stated 
that he was able to work doing household chores.

In November 2004, the veteran underwent a VA general medical 
examination.  After reviewing the veteran's claims file and 
examining him, the examiner opined that it was as likely as 
not that the veteran had an additional disability secondary 
to his surgeries, identified as non-cardiac chest wall pain.  
The examiner opined that this chest wall pain was 
coincidental to the surgical treatment.  He further opined 
that it is less likely than not a necessary consequence of 
the surgical treatment.  It is as likely as not a possible 
consequence from repeated thoracic surgeries.  

Analysis

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
for disability incurred as a result of VA medical care.  
Initially, the Board notes that the RO received the veteran's 
claims for such compensation in July 1995.  For claims filed 
at that time, the law requires no determination of fault on 
the part of the service provider in order to confer on the 
injured veteran entitlement to compensation.  Brown v. 
Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, aff'g 5 
F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 
Vet. App. 584 (1991).  See Pub. L. No. 104-204, 110 Stat. 
2926 (Sept. 26, 1996) (amending 38 U.S.C.A. § 1151 to require 
negligence as the proximate cause of the death or additional 
disability effective for claims filed on or after October 1, 
1997).

There are three requirements for establishing entitlement to 
compensation.  First, the veteran must incur an injury or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, submission to a VA 
examination, or the pursuit of a course of vocational 
rehabilitation.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  
In cases of medical care, proof of actual causation between 
the treatment and the injury is required.  38 C.F.R. 
§ 3.358(c)(1).  The "necessary consequences" of properly 
administered medical treatment to which the veteran consented 
are not compensable.  38 C.F.R. § 3.358(c)(3).  Such 
consequences are consequences that are certain to result 
from, or were intended to result from, the medical treatment 
provided.  Id.

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(c)(4).

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to surgical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  38 
C.F.R. § 3.358(b)(2).  

VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran is claiming that as a result of his 
VA treatment from March 1993 to June 1995, his heart disease 
is now worse than it was before his treatment by VA.  

In reviewing the competent medical evidence of record, it is 
clear that prior to his treatment by VA the veteran had 
coronary artery disease manifested by chest pain.  Prior to 
his brief hospital admission by VA in March 1993, he was 
unable to walk one block without chest pain.  Although he was 
prescribed Nitroglycerin to take for the pain, his condition 
continued to worsen to the point that he began to experience 
pain at rest as well as on exertion.  He was hospitalized 
again in August 1993 when it was found that he had three-
vessel obstruction and elected to undergo revascularization 
by coronary artery bypass grafting.  After several months of 
treatment in various VA facilities, he was discharged in 
December 1993 at which time he was noted to have been 
essentially pain-free with only brief episodes of chest pain 
lasting only a few seconds.  Although he eventually underwent 
a second bypass graft in May 1995 because of complaints of 
increasing pain, after the surgery he demonstrated ease of 
activity, ambulating very easily and participating in 
multiple activities.  Therefore, although his chest pain 
continued after his second coronary artery bypass graft, and 
he continued to be diagnosed with coronary artery disease, he 
actually showed an improvement in his condition.  Unlike his 
original condition where he was unable to walk without 
experiencing pain, and experienced pain even at rest, on 
discharge from VA in June 1995 he was demonstrating ease of 
activity and ambulating well.  Moreover a March 1996 
treatment record shows he complained of only "occasional" 
angina pain.  The Board observes that when treated in April 
2000, the veteran complained of increased chest pain.  At the 
time of treatment, it was noted that his activity was limited 
by multiple factors, including weight, peripheral vascular 
disease, and chest pain.  In July 2000, the veteran stated 
that he had some chest pain which he treated with 
Nitroglycerin.  With respect to activities, it was reported 
that he was able to work doing household chores.  Looking at 
the evidence before and after treatment, it is obvious that 
the pain from his preexisting coronary artery disease was 
made better, although not cured, by his VA treatment.

Because coronary artery disease manifested by symptoms of 
chest pain was the specific condition for which he was 
hospitalized, and his symptoms were improved by his VA 
treatment, the Board finds that there is no additional 
disability.  See 38 C.F.R. § 3.358(b)(1)(ii).  There is 
simply no competent evidence demonstrating that his chest 
pain constitutes additional disability incurred as the result 
of injury or aggravation of injury due VA surgical treatment.  
In this respect, although the veteran is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
preponderance of the evidence is against compensation 
pursuant to 38 U.S.C.A. § 1151 for heart disease. 

With regard to the veteran's claim for disability 
compensation pursuant to 38 U.S.C.A. § 1151 for chest wall 
pain, the Board finds that the evidence clearly shows that 
the veteran has additional disability identified as chest 
wall pain as a result of his multiple surgeries at VA.  
Although it is unclear what the November 2004 examiner meant 
when he opined that the additional disability was 
coincidental to the VA treatment, he also opined that the 
additional disability was less likely than not a necessary 
consequence of the surgical treatment.  Therefore, resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that compensation pursuant to 38 U.S.C.A. § 1151 for 
additional disability of chest wall pain as the result of VA 
medical and surgical treatment from March 1993 to June 1995 
is warranted.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. § 3.358.  
Compensation is not warranted for any other cardiac 
disability; however, as the weight of the evidence 
demonstrates that there is no additional cardiac disability 
as a result VA hospitalization or medical or surgical 
treatment.  Thus, the requirements for compensation under the 
provisions of 38 U.S.C.A. § 1151, for chest wall pain as a 
result of VA from March 1993 to June 1995, have been met.

ORDER

The veteran's claim for disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for heart disease as 
additional disability claimed to be the result of VA medical 
treatment from March 1993 to June 1995 is denied.

The veteran's claim for disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a chest condition 
claimed to be the result of VA surgical treatment in August 
1993 and May 1995 is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


